 552DECISIONSOF NATIONALLABOR RELATIONS BOARDP. A. MUELLER AND SONS, INC.andDISTRICT NO. 48, IN-TERNATIONAL ASSOCIATION OF MACHINISTS, AFL. CaseNo. 13-CA-1201. June 12, 1953DECISION AND ORDEROn April 8, 1953, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in and was engaging in cer-tain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board' has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and brief, and the entirerecord in this case and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, with thefollowing modifications2 and additions:We agree with the Trial Examiner that the Respondent re-fused to bargain with the Union on and after July 21, 1952,in violation of Section 8 (a) (5) of the Act.As found in the Intermediate Report, the Respondent andUnion executed a consent-election agreement providing foran election which was held on June 4, 1952.3 The tally ofballots showed that 26 employees cast valid ballots, of which12 were for, and 10 against, the Union. In addition, there were4 challenged ballots, only 2 of which are in issue here and aredispositive. The 2 were cast by Clarence and Arnold Mueller,a son and nephew, respectively, of the Respondent's president'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Houston, Styles, and Peter-son].2 Like the Trial Examiner, we find that the Respondent, in view of its sales- and- serviceagreements with International Harvester Company, operates as an integral part of a multistateenterprise; that its operations affect commerce within the meaning of the Act; and that it willeffectuate the policies of the Act to assert jurisdiction in this case. N. L R. B v. Hallam &Boggs Truck and Implement Company, 198 F 2d 751 (C. A. 10), enforcing 95 NLRB 1443.With due respect for the opinion of the Court of Appeals for the Sixth Circuit in N. L. R. B.v.Bill Daniels, Inc. et al., 202 F. 2d 579, relied on by the Respondent, we are disposed, inmaking this finding, to adhere to the Board's original determination in the Daniels case untilthe Supreme Court of the United States has passed on the question, particularly in view ofcontrary opinions by other courts of appeals in other cases such as N. L. R. B. v. HowellChevrolet Company, 204 F. 2d 79 (C. A. 9), enforcing 95 NLRB 410, and N. L. R. B. v. KenRose Motors, Inc., 193 F. 2d 769 (C. A. 1), enforcing 94 NLRB 868.Unlike the Trial Examiner, however, we make no findings as to whether or not the agree-ments under which the Respondent distributes Zenith, Philco, and other products also subjectthe Respondent to the Board's jurisdiction.3 The consent-election agreement also provided in part that "Such election shall be held inaccordance with the . . . customary procedures and policies of the Board, provided that thedetermination of the Regional Director shall be final and binding upon any question, includingquestions as to the eligibility of voters, raised by any party hereto relating in any manner tothe election "105 NLRB No. 74. P. A. MUELLERAND SONS, INC.553and owner,P. A. Mueller.The Regional Director,on July 1,sustained these challenges because ofthe familyrelationshipand certifiedthe Unionas majority representative.ThereaftertheRespondent refused to bargain withthe Union. The Re-spondent contendsthat the Union's certification is invalid andis insufficient to establishthe Union's majoritystatus becausethe RegionalDirector was arbitraryand capricious,princi-pally in sustaining the challenges in issue on the ground offamily relationship.Like the TrialExaminer, we find nomerit in these contentions.Withrespect toClarenceMueller alone,Section 2 (3) oftheAct,whichdefines"employee," specificallyexcludesfrom the definition"any individual employed by his parent."AlthoughClarence Mueller istechnically employed not by hisfather,but by theRespondent corporation of which his fatheris president and owner, we are of the opinion that this rela-tionship suffices to preclude his being an "employee" withinthe meaningof the Act.4Withrespect toboth Clarence and ArnoldMueller, a sonand nephew,respectively, of P. A.Mueller, the RegionalDirectorproperly found that both shouldbe excluded from theunit and were ineligibleto vote byreason of their relationshipto Respondent's president and owner.The Board's policy ofexcluding such near relatives is based onSection 9 (b) ofthe Act, under which theBoard must in every case determinethe unit appropriate for bargaining purposes.S In making thisdetermination,the Board long has excluded from the appro-priate unit those employeeswho lack sufficientinterests incommon with the employees included in the unit.6The Boardearlydecided in this connection that the familial bond betweenan employer and employee is in certain cases so close as toremove the near relative from the "community of interest"shared by the other employees.?The interests of such nearrelatives are identified not with their fellow-workers, butwith management itself.8The practice of excluding close relatives of managementrests on a further practical ground.Pursuant to Section 9(b),theBoard must determine the bargaining unit that will"assure to employees the fullest freedom in exercising therights guaranteedby thisAct," including the right to organizeamong themselves and to bargaincollectivelywithout inter-ference,restraint,or coercion. The inclusion of a closerelative of the employer in a bargaining unit with the other4N. L. R. B v 0 U Hofmann -t, Sons. 147 F 2d 679 (C A 3), enforcing 55 NLRB 683.5Section 9(b) provides in pertinent part that"The Board shall decide in each casein order to assure to employees the fullest freedom in exercising the rights guaranteed by thisAct, the unit appropriate for the purposes of collective bargaining .6For cases in which the courts have approved the "community of interest"criterion, see,e g . Packard Motor CarCo v N L R B,330 U S 485,491; Pittsburgh Plate Glass Co vN L R B., 313 U. S. 146, 164, affirming 113 F 2d 698, 701 (C A. 8), 1 A M. v. N. L R. B.,110 F2d 29,46 (C A D C ), affirmed 311 U S 727Louis Weinberg Associates,Inc , 13 NLRB 66; Jerry and Edythe Belanger,32 NLRB 12768See Stanislaus Implement&Hardware Company, 92NLRB897. 898. 554DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees in a particular plant may as effectively hinder theemployees in organizing themselves and bargaining collec-tively as would the intrusion of any representative of man-agement. In the eyes of the other employees, a son or nephewof the employer, although he may work with other workers, isintimately allied with management. Accordingly, the employeeswell may view with suspicion his membership in the bargainingunit, especially where, as here, the employing enterprise issmall and closely held.9The Board's interpretation of Section 9 (b) as granting itthe discretion to exclude close relatives prevailed under theoriginal Act. Congress did not in any respect alter this prac-tice-in the amended Act.In the light of these considerations, the Board adheres toitsprior determination that close relatives of managementare not appropriately included in a unit of rank-and-file em-ployees. to We find, therefore, as did the Trial Examiner,that the Regional Director in this case was neither arbi-trary nor capricious in sustaining the challenges to theballots cast by a son and nephew of the Respondent's presi-dent and owner, thereby excluding them from the collective-bargaining unit in conformity with the Board's policy andpractice."ORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that the Respondent,P.A.Mueller and Sons, Inc., Hartford, Wisconsin, its offi-cers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with District No. 48,InternationalAssociation of Machinists,AFL, asthe exclu-sive representative of all its employees in the appropriateunitwith respect to rates of pay, wages,hours of employ-ment, and other conditions of employment.9Cf. R & J Underwear Co., Inc , 101 NLRB 299.lolnternational Metal Products Company, 104 NLRB 831; see Ashland Body Works, 95 NLRB1521 The court in N. L. R. B. v Sexton Welding Company, Inc , 203 F 2d 940 (C. A. 6),reversing 100 NLRB 344, held that the Board erred in excluding a nephew of the employerfrom a bargaining unit because the Board lacked the discretion to exclude any persons on thebasis of family relationship, except those specifically excluded under Section 2 (3). With duedeference to the Court of Appeals for the Sixth Circuit, we shall adhere to the Board's estab-lished practice until the Supreme Court of the United States has passed on the question11 The Respondent further contends that the only appropriate bargaining unit in this case isone confined to employees engaged in selling and servicing International Harvester products,if jurisdiction is asserted on the basis of its International Harvester agreements alone. Wereject this contention as lacking merit, since the activities of all employees of the Respondent,it seems clear, constitute integral parts of its business Dunlap Chevrolet Company, 91 NLRB1115; cf. Maloney-Chambers Lumber Co., 104NLRB503and N. L. R B. v Tri-State CasualtyInsurance Company, 188 F. 2d 50 (C. A 10), enforcing 83 NLRB 828 P. A. MUELLER AND SONS, INC.555(b) In any other manner interfering with the efforts ofDistrict No. 48, International Associationof Machinists, AFL,to negotiate for or represent the employees in the aforesaidunit as their exclusive bargaining agent.2.Take thefollowing affirmativeaction,whichthe Boardfinds will effectuate the policiesof the Act:(a) Upon request,bargain collectivelywithDistrict No. 48,InternationalAssociation of Machinists,AFL, as the exclu-sive representative of the employees in the aforesaid unitand, if an understanding is reached,embody such under-standing in a signed agreement.(b) Post in conspicuous places at its place of business inHartford,Wisconsin,including all places where notices toemployees are customarily posted, copies of the notice at-tached to the IntermediateReportas an appendix.12Copiesof said notice,to be furnished by the Regional Director fortheThirteenthRegion, shall,after beingduly signed by theRespondent'srepresentative,be postedby it immediatelyupon receipt thereof and maintainedby itfor at least sixty(60)consecutivedays thereafter.Reasonable steps shall betaken by theRespondent to insure that said notices are notaltered, defaced, orcovered byany other material.(c) Notify saidRegional Director,inwriting,within ten(10)days fromthe date of this Order what steps the Re-spondent has takento comply herewith.12 This notice, however, shall be amended by substitut ing for the words, "The Recommenda-tions of a Trial Examiner," in the caption thereof, the words "A Decision and Order " Inthe event that this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order" the words "Pursuantto a Decree of a United States Court of Appeals, Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed, a complautt and notice of hearing were issued and served by theGeneral Counsel, and an answer was filed by the above-named corporation. The complaintalleges in substance that on or about July 21, 1952, said corporation, herein called the Re-spondent, refused, and has since continued to refuse, to bargain collectively with the above-named labor organization, herein called the Union, as the exclusive representative of its em-ployees in an appropriate unit, although a majority of said employees had designated theUnion as their representative for such purposes, in violation of Section 8 (a) (1) and (5) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act. By agreement of the parties,no hearing was held in this proceeding. On January 26, 1953, they executed a stipulationwaiving a hearing and providing that the record herein shall consist inter alia of the charge,the pleadings, and an agreed statement of the factual situation. Thereafter, the undersignedTrial Examiner was designated by the Chief Trial Examiner to prepare and issue an Inter-mediate Report pursuant to the stipulation of the parties. Briefs were received from theGeneral Counsel and the Respondent, and have been considered.Upon the entire record in the case, I make the following: 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Wisconsin corporation, has its principal office and place of business atHartford, Wisconsin, where it is engaged in the retail sale and servicing of tractors and farmmachinery; household appliances such as refrigerators, ranges, stoves, radios, and televisionsets; heating and plumbing equipment; wire and other items needed in home electrical instal-lations; and other hardware items. During the year 1951, the Respondent purchased merchan-dise at a cost of approximately $498,000. The record does not disclose the extent, if any,that such merchandise was shipped to the Respondent directly or indirectly from points out-side the State of Wisconsin. All sales by the Respondent were local.The Respondent is a nonexclusive authorized dealer of such products as trucks, tractors,and farm machinery manufactured by International Harvester Company; radios, televisionsets, and home appliances manufactured by Zenith Radio Corporation, Philco Corporation,and Westinghouse Electric Corporation; and furnaces and heating equipment manufactured byWisconsin Furnace Company. The parties are agreed that those manufacturers, as well asthe local distributors through which the Respondent obtains certain of the products, aresubject to the jurisdiction of the Board, but all such products are shipped to the Respondentfrom points within the State of Wisconsin. During the year 1951, the Respondent's purchasesof such products were of the approximate following values: International Harvester products,$75,000;Zenith products, $37,000; Philco products, $36,000; Westinghouse products,$34,000; and Wisconsin Furnace products, $12,000.The Respondent denies that it is subject to the Board's jurisdiction. It points out that themonetary volume of its purchases is below the jurisdictional standards fixed by the Boardduring October 1950 for both direct and indirect inflow, Federal Dairy Co., Inc., 91 NLRB638; Dorn's House of Miracles, Inc., 91 NLRB 632, and that its sales are all local, StanislausImplement and Hardware Company, Limited, 91 NLRB 618. On the other hand, while theGeneral Counsel does not dispute the above contentions, he asserts that the Respondent, byvirtue of its sales-and-service agreements with International Harvester Company, operatesas an integral part of a multistate enterprise. Baxter Bros., 91 NLRB 1480; Hallam & BoggsTruck and Implement Company, 92 NLRB 1339, 95 NLRB 1443, enfd. 198 F. 2d 751 (C. A. 10).The General Counsel makes a like assertion concerning the agreements under which the Re-spondent deals in Zenith, Philco, Westinghouse, and Wisconsin Furnace products, at an annualvalue of approximately $119,000 as set out above.The sales-and-service agreements between the Respondent and International HarvesterCompany are of types considered by the Board in the Hallam & Boggs cases. In accord withthe Decisions therein, I find that the agreements afford International Harvester Company asubstantial degree of control over the manner in which the Respondent operates its businessin distributing International Harvester products.' On the other hand, the agreements underwhich the Respondent distributes Zenith, Philco, Westinghouse, and Wisconsin Furnace prod-ucts differ extensively from the International Harvester agreements in the pertinent aspectsrecited in the preceding footnote, and I do not believe that they afford the respective manu-facturers, or their distributors, a substantial degree of control over the manner in which theRespondent operates its business in distributing the particular products. Consequently, thefact that approximately $119,000 of the Respondent's 1951 purchases were of such products,while a significant factor in deciding whether the Respondent is subject to the jurisdiction oftheBoard as distinguished from whether the Board will exercise its jurisdiction underpolicies announced during October 1950, does not itself warrant application of the BaxterBros. and Hallam & Boggs doctrine.The jurisdictional question here turns upon the Respondent's relations with InternationalHarvester Company. I believe that the Hallam & Boggs cases are applicable and that juris-diction should be asserted. Although the Respondent's purchases from International Har-vesterCompany constitute only about 15 percent of its total purchases, i.e., $75,000 of$498,000, the former monetary figure is a substantial one, but neither it nor the proportion-i As the Board said in the second Hallam9 Boggs case:The dealer sales-and-service agreements, which are in the record by stipulation of theparties,show on their face control by International Harvester of suchelements asprice, inventories,the sufficiency of sales-and-service facilities,financial records,insurance coverage,and advertising P. A. MUELLER AND SONS, INC.557ate figure is determinative. 2 The controlling point is that the Respondent operates as anintegral part of a multistate enterprise, International Harvester Company, by virtue of thelatter's substantial degree of control over the Respondent's operations in distributing itsproducts. It is not controlling that the Respondent does not have an exclusive sales territoryfor International Harvester products, as the second Hallam & Boggs case makes clear. Noris it controlling that the merchandise is shipped to the Respondent from local points. BaxterBros., supra I find that the Respondent is engaged in commerce within the meaning of the Actand that jurisdiction should be asserted herein. Certain cases upon which the Respondentrelies are discussed in the foomote.3II.THE LABOR ORGANIZATION INVOLVEDDistrict No. 48, International Association of Machinists, AFL, is a labor organization ad-mitting to membership employees of the Respondent.HL THE UNFAIR LABOR PRACTICESA. The issueIt is agreed that certain categories of employees constitute an appropriate bargaining unit.It is also agreed that the Respondent refused to bargain collectively with the Union. The issueiswhether the Union was the duly designated representative of a majority of the employees inthe unit.21 have not been referred to, nor have I foetid, a case decided since October 1950 in whichthe Board declined to assert jurisdiction over a retailer of International Harvester products.In the Stanislaus implement case, supr, which was decided before the Baxter Bros andHallam & Boggs cases, jurisdiction was based upon the employer's out-of-State shipments,and the Board specifically did not consider "the amount and character" of the employer'spurchases,which included International Harvester products. In Hallam & Boggs, the em-ployer's purchases of such products constituted about 50 percent of its total purchases, andinmonetary value approximately doubled the amount of such purchases here. In Cooley SonisCo., 102 NLRB 59, the employer's purchases of such products constituted more than 80 per-cent of its total purchases, but the monetary value was not related In Drummond ImplementCompany, 102 NLRB 596, where the employer dealt in products other than those of Inter-nationalHarvester Company, the Board asserted jurisdiction primarily on the basis of theemployer's total operations, but reaffirmed the Hallam & Boggs doctrine without relating orrelying upon detailed figures concerning the one retail outlet directly involved. See also HolmTractor & Equipment Company, 93 NLRB 222 I do not believe that the proportionate figure isdeterminative. To hold that it is might lead to the absurd result of asserting jurisdiction overthe operations of one employer while declining to assert it in the instance of another em-ployer who purchases and sells substantially larger quantities, measured by monetary value,of like products.3McDowell Maytag, 100 NLRB 770, does not appear to have presented a situation in whichthe employer's business was subject to a substantial degree of control by the Maytag Com-pany. It presented instead a situation more comparable to the Respondent's agreements forthe distribution of Zenith, Philco,Westinghouse, and Wisconsin Furnace products, as theRespondent suggests in its brief. Pacific Dental Laboratory, 91 NLRB 1140, and Ben FranklinStores, 94 NLRB 779, did not present situations in which the respective employer's businesswas an integral part of a multistate enterprise. A G. Schmidt Farm Equipment, 90 NLRB2152, presented a small operation in which international Harvester Company was not said tohave had any interest or control, and in any event was decided before the Board's October1950 announcement of jurisdictional policies. N. L. R. B. v. Bill Daniels, Inc., et al, 202 F2d 579 (C. A. 6), in which petition for rehearing was denied, March 17, 1953, 31 LRRM 2470,was decided by a court of appeals for a circuit other than that in which the Respondent islocated It is in conflict with N. L. R. B. v Ken Rose Motors, Inc , 193 F 2d 769 (C. A. 1)andN. L. R. B v. Somerville Buick, 194 F 2d 56 (C. A 1), as the court itself said. It isalso in conflict with N. L. R. B. v. Howell Chevrolet Company, 204 F 2d 79 (C A. 9), morerecently decided. 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDB.The refusal to bargain collectively1.The appropriate unitThe complaint alleges, and I find, that all employees of the Respondent at its Hartford,Wisconsin, place of business, excluding salesmen, foremen, and office clerical employees asdefined in the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.2.The Union's majority statusa.The factsOn April 24, 1952, the Union filed with the Thirteenth Regional Office of the Board a petitionfor certification of representatives. On May 15 the Respondent and the Union executed an"Agreement for Consent Election," providing that an election by secret ballot should be con-ducted by the Regional Director among the employees in the above-described unit. On May 19the Regional Director approved the agreement. On June 4 the consent election was conductedby Field Examiner Pierce, who, immediately prior to the election, discussed with repre-sentatives of the Respondent and the Union the eligibility of employees to vote A list of em-ployees had been submitted by the Respondent and certain changes were made in it, afterwhich it was approved by the Union and the Respondent. The list contains the names ofClarence and Arnold Mueller, whose ballots were challenged as set out below. It does notappear,however, whether either of these persons was specifically mentioned in the discussion.Promptly after the election, Field Examiner Pierce delivered to the Respondent and theUnion copies of a "Tally of Ballots" which recited that 26 employees had cast ballots, ofwhich 4 had been challenged, that 12 employees had voted in favor of, and 10 against, repre-sentationby the Union, and that the challenged ballots were therefore sufficient in number toaffect the outcome of the election.Two of the four challenges had been made by Pierce,and alike number by the Union. OnJune 23 the Union wrote to the Regional Director and withdrew its challenge to the ballot ofEdward Schnorenberg because it had been made "through error." On July 1 the RegionalDirector,after investigatingobjections to the conduct of the election and the challenges,issued a "Reporton Objections and Challenges and Certification of Representatives" in whichhe sustained the three remaining challenges, one of which is not in issue as set out in thefoomote.4 He declined to rule upon the challenge to the ballot of Schnorenberg, although thechallengehad been withdrawn, because the ballot could not affect the result of the election,and hefound thatthe Union possessed majority status. Accordingly, he certified the Union asthe exclusiverepresentativeof the employees in the appropriate unit.Clarence and Arnold Mueller area sonand a nephew, respectively, of P. A. Mueller, theRespondent's president and owner. Their work is to deliver and install farm machinery. Theyare within the descriptivelanguageof the appropriate unit. They are named on the list ofeligiblevoterswhich was approved by the Respondent and the Union. The challenge toClarence's ballot was made by the Union, and Arnold's ballot was challenged by Field Ex-aminer Pierce. The challenges were sustained by the Regional Director because of the familyrelationshipto P. A. Mueller.54The objections to the conduct of the election, which had been filed by the Respondent onJune 6, are not material here.The circumstances are that one of the challenged ballots wasthat of Jos. Gutschenritter, a supervisor, and the challenge was made by Field ExaminerPierceGutschenritter's name had been deleted from the list of voters in the preelectiondiscussion above mentioned. The Respondent's objections apparently were filed under theimpression that a challenged ballot would be counted along with unchallenged ballots5 P.A.Mueller is identified in the Regional Director's "Report on objections and Chal-lenges . . . " as both the "owner" and president of the Respondent, and the parties stipulatedthat the "factual matters" recited in that document "shall be credited as true." In view ofthe corporate name, "P. A. Mueller and Sons, Inc ," one night infer that Clarence Mueller, ason, has a proprietary interest in the Respondent and for that reason should be excluded fromthe appropriate unit. I do not so infer. The question is whether the Regional Director wasarbitrary or capricious in excluding him because of his relationship to P. A. Mueller. P. A. MUELLER AND SONS, INC.559b.ConclusionsPrefatory to an examinationof thepositionsof theparties on the Regional Director'srulings,certain pertinent portions of the consent-election agreement and Board policies willbe setforth. The agreementprovides in part:1.ELECTION.--Such election shall be held in accordance with the National LaborRelations Act, the Board's Rules and Regulations, and the customary procedures andpolicies of the Board, provided that the determination of the Regional Director shall befinal and binding upon any question,including questions as to the eligibility of voters,raised by any party hereto relating in any manner to the election.6.OBJECTIONS, CHALLENGES, REPORTS THEREON.--...If the challenges aredeterminative of the results of the election, the Regional Director shall investigate thechallenges and issue a report thereon. The method of investigation of objections andchallenges, including the question whether a hearing should be held in connection there-with, shall be determined by the Regional Director, whose decision shall be final andbinding.The Board's Rules and Regulations, Series 6, which were in effect at the time of executionof the consent-election agreement,as well as Series 6, as amended,which were in effect atthe time of the election, both provide in Section 102.54 that in situations such as here.. the rulings and determinations by the regional director of the results thereof shall befinal....They also provideinSection102.61 that "Any partyand Board agents maychallenge, for good cause, the eligibility of any person to participate in the election."In Capitol Greyhound Lines, 49 NLRB 156, the Board held that in a situation such as hereitwould not disturb a Regional Director's determinations in the absence of a showing thatthey were arbitrary or capricious. The Board's holding received judicial approval. N. L. R. B.v. Capitol Greyhound Lines, 140 F. 2d 754 (C.A. 6), cert. den. 322 U. S. 763. In a later case,N. L. R. B. v. Carlton Wood Products Co., 201 F. 2d 863 (C.A. 9), enfg. 97 NLRB 1182, it wassaid that a Regional Director's determinations are not to be overturned unless "arbitrary orcapricious, or not in conformity with the policies of the Board and the requirements of theAct." As we shall see, the determinations in this case were in conformity with the Board'spolicies.As recited, the Union received 12 of 22 counted ballots, a majority. Of the 4 challengedballots,the parties are agreed that the Regional Director properly sustained the one to theballot of Gutschenritter. The Respondent contends, however, that the Regional Director wasarbitrary or capricious in sustaining the challenges to the ballots of Clarence and ArnoldMueller. These two rulings constitute our immediate issue because,if they were not arbitraryor capricious,it is immaterial that the Regional Director did not count the ballot of Schnoren-berg after the challenge thereto by the Union had been withdrawn.The Board's policy on excluding close relatives of management officials from bargainingunits of rank-and-file employees is well established.As the Board said in Stanislaus Imple-ment & Hardware Company,92 NLRB 897,while "the Act does not expressly provide for"their exclusion from such units, the Act does impose upon the Board "the function of deter-mining" the appropriate unit, and in the exercise of that function the Board traditionallyexcludes employees, such as close relatives of management officials, who do "not have asufficient interest in common with the other employees...." 6In the Stanislaus case, theBoard excluded a nephew of the employer'spresident-generalmanager and of its vicepresident.See also Oklahoma State Union,etc., 92 NLRB 248, 253;Greater Erie Broad-casting Company, 92 NLRB 270, 271; Apex Toledo Corporation, 101 NLRB 807.6 The problem of close relatives of management officials is not the only problem which con-fronts the Board in determining whether employees who are not expressly excluded by theAct from units of rank-and-file employees should nevertheless be excluded. As the Boardsaid in its Sixteenth Annual Report at page117, it"is often confronted with a request thatcertain employees be excluded from a collective bargaining unit" either because they arenonsupervisory managerial employees or because of a "confidential relationship to manage-ment." In such cases, said the Board, it "must balance the statutory right of an employeeto engage in collective bargaining against the traditional right of management to be securein its secret or confidential data...." 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn support of its contention that the Regional Director was arbitrary or capricious in sus-taining the challenges to the ballots of Clarence and Arnold Mueller,the Respondent arguesthat the two Muellers are embraced within thedescriptive language of the appropriate unit, asset out in the consent-election agreement,that the Regional Director approved that agree-ment, and that thereafter the Respondent and the Union agreed upon a list of eligible voterscontaining the names of the two Muellers at a preelection conference which took place pursuantto Section101.18 (a) (1) of the Board's Statements of Procedure.That section provides that inconsent-election cases a Board agent"usually arranges preelection conferences in which theparties check the list of voters and attemptto resolve any questions of eligibility."Accordingto the Respondent,the Union's challenge to the ballot of Clarence Mueller was an effort torenege from its approval of the list of voters,which should not be countenanced.Moreover,says the Respondent,if the Board should not adhere to the descriptive language of the bar-gaining unit which all parties approved,and to the list of voters which the Respondent andtheUnion approved,theBoard would be "interposing its judgment as to an employee'sinterest in the bargaining unit in derogation not only of the employer's and the union's agree-ment," but in derogation also of the employee's rights under the Act. The Respondent alsoargues that Clarence and Arnold Mueller,being within the descriptive language of the unit,have a definite interest in whether to be represented by a labor organization and cannot law-fully be denied an opportunity to signify their choice.The Respondent's argument that its agreement with the Union on an eligible list of votersisbinding upon the Board and the Regional Director,and that neither the Board nor theRegional Director may interpose an independentjudgment,is not well founded.We do nothave here a situation where an employer and a labor organization sought to resolve a repre-sentation dispute without utilizing the processes of the Board, in which event they might haveavoided the Board's policies.They sought instead to utilize those processes,and in doing sothey agreed to abide by the policies of the Board and to leave the issues to determination bythe Regional Director. Those policies are well established.No employee has a right to cast aballot in a Board election without challenge,ArmcoDrainage&Metal Products, Inc., 77 NLRB815, and eligibility issues are not necessarily resolved in the preelection stages, as theBoard's Rules and Regulations providing for challenges by its agents and others make clear.Volney Felt Mills, Inc., 101 NLRB 1516. The Board, and not the parties, decides the scope ofthe bargaining unit,Lloyd A. Fry Roofing Company et al,92 NLRB 1170,and either a labororganization or an employer may make challenges to the ballots of "employees whose rightto vote had been agreed upon."Craddock-Terry Shoe Corporation,80 NLRB 1239.Moreover,the Board has sustained challenges to the ballots of relatives of management where the em-ployer and labor organization had agreed upon the descriptive language of the bargaining unit,Kol-Master Corporation,75 NLRB 1229,77 NLRB 466,and it is immaterial whether theemployer or labor organization seeks the exclusion of the relative of the former.OklahomaStateUnion,etc., supra.The Respondent'scitation of Dadourian Export Corporation, 80NLRB 1400,is inapposite.In that case,while the Regional Director ruled that certain relativesof management officials were eligible to vote,the Board did not pass upon the rulings becauseno valid exceptions were filed.Thus,theDadouriancase represents the judgment of a RegionalDirector which was not reviewed by the Board.It does not represent,as the Respondentasserts,an authoritative precedent.Here,where the Respondent and the Union submitted theirdispute to the Regional Director for determination,and he followed well-established principlesand procedures of the Board,itmay not reasonably be said that his determinations werearbitrary or capricious. That is the controlling point, not whether I or someone else wouldhavemade contrary determinations.Consequently,the Regional Director's determinationsmay not be disturbed.Finally, the Respondent's argument that the Regional Director,by sus-taining the challenges to the ballots of Clarence and Arnold Mueller, deprived those em-ployees of the right to vote upon the question of union representation,while leaving them withinthe unit of employees represented by the Union,is unsound.When the Regional Director sus-tained the challenges,those employees were excluded from the unit.Stanislaus, supra.Ifind that on July 1, 1952,the date of the Regional Director's certification of the Union,and at all times thereafter,the Union was the duly designated representative of a majority ofthe employees in the appropriate unit and,pursuantri Section 9(a) of the Act,has been and isnow the exclusive representative of all the employees in suc"'i unit for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employment,and other conditionsof employment. P. A. MUELLER AND SONS, INC.5613.The refusal to bargainOn July 19, 1952, the Union wrote to the Respondent, enclosing a proposed contract andasking that a date be fixed for negotiations. On or about July 21 the Respondent received thecommunication. It is undisputed that the Respondent has consistently declined to bargain withthe Union. I find that on July 21, 1952, and at all times thereafter, the Respondent refused tobargain collectively with the Union, in violation of Section 8 (a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connection withthe operations of the Respondent described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act. I have found that the Union represented a ma-jority of the employees in an appropriate unit and that the Respondent refused to bargaincollectively with it. Accordingly, it will be recommended that the Respondent, upon request,bargain collectively with the Union as the exclusive representative of the employees in theappropriate unit.Upon the basis of the above findings of fact and the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of the Act.2.All employees of the Respondent at its Hartford, Wisconsin, place of business, excludingsalesmen, foremen, and office clerical employees as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.3.The Union, on July 1, 1952, was, and at all times thereafter has been, the exclusiverepresentative of all employees in such unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with the Union as the exclusive representative ofitsemployees in an appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in un-fair labor practices within the meaning of Section 8 (a) (1) of the Act.-6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL,upon request,bargain collectively with District No. 48, International Asso-ciation of Machinists, AFL, as the exclusive representative of all employees in the follow- 5 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDing bargaining unit with respect to rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached, embody such understandingin a signed agreement:All employees at our Hartford, Wisconsin, place of business, excluding salesmen,foremen, and office clerical employees as defined in the Act.WE WILL NOTin any manner interfere with the efforts of District No. 48,InternationalAssociation of Machinists,AFL, to negotiate for or represent the employees in the afore-said unit as their exclusive bargaining agent.P. A. MUELLER AND SONS, INC.,Employer.Dated................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.PILE DRIVERS, BRIDGE, WHARF AND DOCK BUILDERS,UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA,LOCAL UNIONNO. 34,AFL`andSAMUELA. AGNEW, d/b/a KLAMATH CEDAR COMPANY.Case No.20-CD-33.June 12, 1953DECISION AND DETERMINATION OF DISPUTESTATEMENT OF THE CASEThis proceeding arises under Section 10 (k) of the Act, whichprovides that "Whenever it is charged that any person hasengaged in an unfair labor practice within the meaning of para-graph 4 (D) of section 8 (b), the Board is empowered anddirected to hear and determine the dispute out of which suchunfair labor practice shall havearisen . . . ."On March 17, 1953, Samuel A. Agnew, d/b/a Klamath CedarCompany, hereinafter called the Company, filed with theRegional Director for the Twentieth Region of the Board acharge, and on March 24, 1953, an amended charge, againstPile Drivers, Bridge, Wharf and Dock Builders, United Brother-hood of Carpenters and Joiners of America, Local Union No. 34,AFL, hereinafter called the Respondent, alleging that it hadengaged in and was engaging in certain activities,proscribedby Section 8 (b) (4) (D) of the Act. It was alleged, in substance,that the Respondent had induced and encouraged the employeesof the Company to engage in a concerted refusal to work inthe course of their employment with the object of forcing orrequiring the Company to assign particular work to membersof the Respondent rather than to employees of the Company.Thereafter,pursuant to Section 10 (k) ofthe Actand Sections102.71 and 102.72 of the Board's Rules and Regulations, theRegional Director investigated the charge and provided for an1The Union's name appears as corrected at the hearing.105 NLRB No. 64.